Citation Nr: 0716731	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1969 rating decision in that it assigned a 20 
percent rating for residuals of left shoulder shrapnel 
wounds.   

2.  Whether there was CUE in a November 1969 rating decision 
in that it assigned a 20 percent rating for residuals of 
right thigh shrapnel wounds.  

3.  Entitlement to a rating in excess of 20 percent for 
residuals of left shoulder shrapnel wounds.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of right thigh shrapnel wounds.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to April 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April 2004 
and June 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
In March 2006 a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing has been associated 
with the claims file.

In his VA Form 9 received in June 2005, the veteran raised 
the issue of entitlement to an increased rating for tinnitus.  
That matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A November 1969 rating decision apparently found that the 
veteran's left (minor) shoulder shrapnel wounds involved 
moderate injuries to muscle groups (MGs) I and III, and 
assigned a 20 percent rating for the disability under 
diagnostic code (Code) 5303 (as moderately severe injury to 
MG III); it is not shown that this determination did not 
consider the correct facts as they were known at the time or 
incorrectly applied the statutory and regulatory provisions 
existing at the time.

2.  The November 1969 rating decision assigned a 20 percent 
rating for the veteran's right thigh shrapnel wounds under 
Code 5315 (for moderately severe MG XV injury); it is not 
shown that this determination did not consider the correct 
facts as they were known at the time, or improperly applied 
the statutory and regulatory provisions existing at the time.

3.  The veteran's left shoulder shrapnel wounds involve 
moderate, but not more severe, injuries to left MGs I and 
III; ankylosis of the left shoulder is not shown.

4.  The veteran's right thigh shrapnel wounds are essentially 
asymptomatic; more than moderately severe MG XV injury is not 
shown. 


CONCLUSIONS OF LAW

1.  There was no CUE in the November 1969, rating decision's 
assignment of a 20 percent rating under Code 5303 for the 
veteran's left shoulder (MGs I and III) shrapnel wounds, and 
that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.105 (2006); 38 C.F.R. 
§§ 4.55(a)(b), 4.56, 4.73, Codes 5301, 5303 (1969). 

2.  There was no CUE in the November 1969, rating decision's 
assignment of a 20 percent rating under Code 5315 for the 
veteran's right thigh (MG XV) shrapnel wounds, and that 
decision remains final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.105 (2006); 38 C.F.R. 
§§ 4.55, 4.56, 4.73, Code 5315 (1969). 

3.  A 30 percent rating is warranted for the veteran's 
residuals of left shoulder shrapnel wounds.  38 C.F.R. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.55, 4.56, 4.73, Codes 5301, 5303 (2006).

4.  A rating in excess of 20 percent is not warranted for the 
veteran's residuals of right thigh shrapnel wounds.  38 
C.F.R. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.55, 4.56, 4.73, Code 5315 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Although the VCAA generally applies to all claims filed on or 
after the date of its enactment, it does not apply to CUE 
claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE claims.  CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  A "claimant," as defined by 
38 U.S.C.A. § 5100, does not encompass a person seeking a 
revision of a final decision based upon CUE.  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims for increased 
ratings.  A January 2004 letter from the RO explained what 
the evidence needed to show to substantiate the claims.  It 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The April 2004 
rating decision, and a June 2005 statement of the case (SOC) 
provided the text of applicable regulations and explained 
what the evidence showed and why the claims were denied.  The 
veteran has not been provided notice regarding effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); that issue will be addressed by the RO when 
the increased rating granted herein is implemented.  He will 
then have the opportunity to challenge the effective date 
assigned, if he so desires, and is not prejudiced in that 
regard by the Board's consideration of the instant claims.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with pertinent 
private and VA records.  He was provided a VA examination in 
February 2004.  He has not identified any additional evidence 
pertinent to the claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review of these claims.

II.  Factual Background

On September 8, 1968 the veteran sustained multiple wounds 
when an explosive charge went off prematurely while he was 
serving in Vietnam.  A treatment record noted multiple 
fragment wounds, face, chest, arms, abdomen, penis, and right 
leg, with no artery or nerve involvement.  The veteran was 
air-evacuated to Da Nang, where his wounds were debrided and 
some minor lacerations were sutured.  Delayed primary closure 
of the right leg wounds was carried out in Japan on September 
14, 1968.  From September 27, 1968 to March 1969 the veteran 
was treated at Great Lakes Naval Hospital in Illinois.  The 
discharge summary noted that by the time he arrived there on 
September 27, 1968, the multiple fragment wounds were 
essentially healed and the sutures had been removed.  A 
record from that date has a drawing showing the location of 
the right thigh scars.  The remainder of the veteran's 
treatment focused on his bilateral perforated eardrums, with 
multiple procedures needed to repair the eardrums and to 
treat resulting ear infections.  

On May 1969 VA examination the shrapnel wounds were described 
as healed.  It was noted that over the anterior aspect of the 
deltoid was a 3/16" scar and a faint 1" scar on the left 
pectoral region of the chest.  Over the anterior aspect of 
the thigh were 9 scars varying in size from 1/4" to 1 1/2 x 3/4".

The November 19, 1969 rating decision granted service 
connection for, in pertinent part:  (1) wounds, multiple, 
involving left deltoid and pectoral area of the chest; 
injuries to MGs I and III; rated as moderately severe injury 
to MG III (20 percent under Code 5303); and (2) wounds, 
multiple, right thigh; moderate severe injury MG XV (rated 20 
percent under Code 5315).  The veteran did not appeal this 
decision and it became final.

A VA examination in May 1992 found no muscle atrophy of 
either shoulder group.  There was full range of motion of 
both upper extremities; there were no neurological deficits.  
An April 1994 treatment record noted improving left shoulder 
tendonitis.  A VA examination report in September 2002 noted 
a three centimeter by one centimeter nontender scar on the 
right thigh; there was no significant muscle loss.  

On VA examination in February 2004 it was noted that the 
veteran had no significant muscle impairment from his muscle 
injuries.  There were multiple small scars of the left chest, 
not visible because of chest hair.  On the right thigh, there 
was a whitish scar that was not painful on palpation.  The 
examiner noted that the veteran had had an injury to the 
quadriceps femoris muscle that had healed completely, with no 
functional impairment present.



III.  Legal Criteria and Analysis

CUE Claims

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  A finding of CUE requires that 
error, otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Inasmuch as the rating decision that is the subject of the 
CUE claims in this appeal was in November 1969, the governing 
regulatory criteria are those found in Code of Federal 
Regulations, Title 38, as revised effective January 1, 1960.  
The critical applicable provisions are in 38 C.F.R. §§ 4.55, 
4.56, 4.72, and 4.73, including Codes 5301, 5303, 5315 
(1969).  

The 1969 version of 38 C.F.R. §  4.55 (a) provided that 
muscle injuries in the same anatomical region. i.e., shoulder 
girdle and arm . .will not be combined, but instead, the 
rating for the major group affected will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of the function of the extremity.  38 C.F.R. § 4.55(b) 
provided that two or more severe muscle injuries affecting 
the motion about a single joint could be combined, but not in 
combination exceed (with respect to the shoulder girdle and 
arm) the rating for unfavorable ankylosis of the 
scapulohumeral joint.  

38 C.F.R. § 4.56 (1969) set out criteria for rating muscle 
disabilities due to gunshot or other trauma, specifying that 
a moderate muscle disability was characterized by a through-
and- through or deep penetrating wound of relatively short 
track by a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection; there must 
be objective findings of scarring, small or linear, 
indicating a short track of missile through the muscle 
tissue; there must also be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and definite weakness 
or fatigue in comparative tests. Service department record or 
other sufficient evidence of hospitalization in service for 
the treatment of the wound must show consistent complaints of 
one or more of the cardinal signs and symptoms of muscle 
disability.  [The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. See 38 C.F.R. § 4.54 (1969).]

A moderately severe muscle disability is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must also be evidence of 
scars indicating the track of a missile through important 
muscle groups as well as indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  Service 
department record or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of wound of severe grade must show consistent 
complaint of cardinal symptoms of muscle wounds.  
Additionally, evidence of unemployability because of an 
inability to keep up to production standards is to be 
considered, if present.

With severe muscle disability, the type of injury is a 
through-and-through or deep penetrating wound due to high-
velocity missile or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

The veteran and his attorney specifically claim that the 
November 1969 rating decision contained CUE as to the rating 
for the left shoulder shrapnel injuries in that it assigned a 
single 20 percent rating for MG I and MG III injuries rather 
than assigning a separate rating for each of those two muscle 
groups and combining the two ratings.  It is alleged that 
there was moderately severe injury to each of these two MGs, 
and that ratings for the two muscle groups combine to 40 
percent (which under 38 C.F.R. § 4.55(d) would then be 
reduced to 30 percent as 40 percent equals the rating for 
unfavorable ankylosis of the minor shoulder (see 38 C.F.R. 
§ 4.71a, Code 5200).  With respect to the right thigh 
shrapnel wound, they claim that the RO erred because instead 
of a single 20 percent rating under Code 5315 (for moderately 
severe injury), it should have assigned separate compensable 
ratings under Codes 5313 and 5314 (for MG XIII and XIV 
injuries) and combined those two ratings.   

Regarding these specific allegations, it is noteworthy at the 
outset that the veteran's service medical records do not 
identify the specific muscles injured or the precise nature 
and severity of the injuries.  Furthermore, debridement of 
wounds is noted generally; there is no report stating exactly 
which wounds required debridement, describing the extent of 
debridement, or identifying the specific muscle groups 
involved in such treatment.  Both the March 1969 discharge 
summary and the May 1969 VA examination report describe the 
fragment wounds as "healed" and in fact do not refer to any 
muscle injuries.  VA examination in May 1969 established that 
the veteran is right-handed.

The specific allegation of error in the November 1969 rating 
decision regarding the rating for left shoulder disability, 
arguing that MGs I and III should have been separately rated 
(moderately severe each) and combined, cites the current 
38 C.F.R. § 4.55 provisions, and reflects a lack of 
familiarity with the specific provisions of 38 U.S.C.A. 
§ 4.55(a) governing the instant CUE claim, i.e., the version 
of 38 C.F.R. § 4.55(a) in effect in November 1969.  As those 
provisions (outlined above) specifically prohibit combination 
of ratings for muscle group injuries in the same anatomical 
area (unless the muscle injuries are severe, See 38 C.F.R. 
§ 4.55(b)(1969)), the claim that ratings for MGs I and III 
should have been combined lacks legal merit.  

Regarding the assertion that (apparently because there was 
debridement) MGs I and III injuries each produced moderately 
severe disability, such allegation, at best, is no more than 
a difference of opinion with the outcome of adjudication, 
which does not constitute CUE.  See Russell v. Principi, 3 
Vet. App. 310 (1992)(en banc).  Significantly, debridement, 
of itself, does not establish that a shrapnel injury resulted 
in moderately severe muscle injury.  In fact, absence of 
residuals of debridement (by inference recognizing that 
debridement may have occurred), as here, is characteristic of 
moderate muscle injury disability.  A moderately severe 
muscle injury disability is characterized by through and 
through or deep penetrating wound (here not shown) with 
debridement.  History of injury includes evidence of 
prolonged hospitalization or treatment of wound of severe 
grade.  Here, it is neither shown that the left shoulder 
wounds were of severe grade, nor that they required prolonged 
treatment.  In fact, by the time of the veteran's arrival at 
Great Lakes (where he received prolonged treatment for ear 
injuries), the left shoulder shrapnel injuries had healed.  
Finally, there was no evidence of track of missile through 
important muscle groups, loss of muscle substance, or 
positive evidence of marked or moderately severe loss of loss 
of muscle strength or endurance.  In short, the disability 
picture of the left shoulder shrapnel injuries presented by 
the evidence in November 1969 was entirely inconsistent with 
more than moderate MG I or III injury/disability.

In light of the foregoing, the Board concludes that the 
November 19, 1969 rating decision assignment of a single 20 
percent rating for the veteran's residuals of left shoulder 
area shrapnel wounds assigned the most advantageous rating 
possible for such disability in light of the evidence 
presented and then-governing law, and did not involve CUE.  
Consequently, revision of that determination is not 
warranted.

Regarding the rating assigned for right thigh shrapnel 
injuries/disability by the November 1969 rating decision, it 
is noteworthy that those multiple injuries were injuries in a 
"same anatomical region", and that under then-existing 
38 C.F.R. § 4.55(a)(b), ratings for separate muscle groups in 
a same anatomical region could not be combined, unless the 
injuries were severe.  Nothing in the record suggests that 
the right thigh shrapnel injuries resulted in severe muscle 
injuries as described by regulation.  I.e., there is 
absolutely no evidence that the thigh shrapnel injuries 
involved through and through or deep penetrating wound, bone 
injury, extensive debridement, prolonged infection, 
intermuscular binding and cicatrisation, etc.  Associated 
weakness or atrophy of muscle was not shown.  

Furthermore, there was no competent (medical opinion) 
evidence suggesting that MGs XIII and XIV were both involved.  
With written argument received in July 2006, the veteran's 
attorney submitted "axial MR of thigh" representations 
which appear (based on his markings) to infer that the 
veteran had a through and through injury with a fragment 
transversing through middle of the thigh.  There was 
absolutely nothing in any medical reports of record that 
suggested the veteran's right thigh injury was of such 
nature.  Drawings of the injury in service medical records 
show only scars on the anterior/mesial portion of the thigh.  

In fact, the record in November 1969 did not show any 
substantial right thigh muscle injury resulting from the 
shrapnel wounds he sustained.  What the record showed was 
only well-healed scars in the right thigh area, and the 
rating of the resulting disability as moderately severe MG XV 
injury/disability represented the most advantageous/generous 
rating possible in light of the facts shown and then-
governing regulations.  In light of the foregoing, the Board 
concludes that the November 1969 rating determination 
assigning a single 20 percent rating for right thigh shrapnel 
residuals did not involve CUE, and that revision of that 
determination is not warranted.   

Increased Ratings Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The schedular ratings 
are intended to compensate impairment in earning capacity due 
to a service-connected disorder.  38 U.S.C.A. § 1155.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d).  For compensable muscle group 
injuries that are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).  

A "moderate" disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability due to gunshot or 
other trauma is characterized by a through and through or 
deep open penetrating wound by a small high velocity missile 
or a large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  There should be a history of hospitalization for a 
prolonged period of treatment of the wound with a record of 
cardinal symptoms consisting of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of muscles due to gunshot or other 
trauma is characterized by through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There should be a 
history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).




Left Shoulder Area Injuries

Muscle injuries of the shoulder girdle and arm are rated 
under Codes 5301 through 5309 of the Schedule.  Code 5301 
(for injuries to MG I) provides a 0 percent rating for 
"slight" muscle disability of either the dominant or non-
dominant side of the body.  A 10 percent rating is warranted 
for "moderate" muscle disability of either the dominant or 
non-dominant side.  A 20 percent rating is warranted for 
"moderately severe" muscle disability of the non-dominant 
side.  A 30 percent is assigned for "moderately severe" 
muscle disability of the dominant side or "severe" muscle 
disability of the non-dominant side.  A 40 percent rating is 
provided for "severe" muscle disability of the dominant side.  
38 C.F.R. § 4.73, Code 5301.  

Code 5303 (for injury to MG III, which includes the deltoid 
muscle) provides a 0 percent rating for "slight" muscle 
disability of either the dominant or non-dominant extremity.  
A 20 percent rating is warranted for "moderate" muscle 
disability of either the dominant or non-dominant side.  A 20 
percent rating is also warranted for "moderately severe" 
muscle disability of the non-dominant side.  A 30 percent is 
assigned for "moderately severe" muscle disability of the 
dominant side or "severe" muscle disability of the non-
dominant side.  A 40 percent rating is provided for a 
"severe" muscle disability of the dominant side.  38 C.F.R. § 
4.73, Code 5303.  

The November 1969 rating decision determined that the veteran 
had moderate injuries to/disability of MGs I and III.  The 
Board notes that the objective findings do not show any 
current disability associated with the left shoulder area 
muscle injuries.  However, as the November 1969 rating 
decision determined that the original injuries to MG I and MG 
III were moderate in severity, the Board will not disturb 
that finding.  

In contrast with the governing regulatory criteria in 
November 1969, the current regulatory criteria do not 
prohibit combination of muscle group injuries in the same 
anatomical area; (38 C.F.R. § 4.55(a), as worded in 1969 no 
longer exist.  The restriction on combination of ratings for 
muscle groups (except for MGs I and II) acting on a single 
unankylosed joint remaining is that the rating must be less 
than that for unfavorable ankylosis of the joint (here, the 
left shoulder).  As the rating for unfavorable ankylosis of 
the nondominant shoulder is 40 percent (see 38 C.F.R. § 4.71a 
(2006)), the rating for the veteran's left shoulder shrapnel 
injury residuals must be less than 40 percent.  Moderate MG 
III disability/injury warrants a 20 percent rating.  See 
38 C.F.R. § 4.73, Code 5303.  Moderate MG I disability/injury 
warrants a 10 percent rating.  See 38 C.F.R. § 4.73, Code 
5303.  When these two ratings are combined, the resulting 
rating is 30 percent.  See 38 C.F.R. § 4.25.  This rating is 
less than 40 percent.  Consequently, the veteran is entitled 
to a current rating of 30 percent for his residuals of left 
shoulder shrapnel wounds. 

It is noteworthy, finally, that this increase is not because 
there a finding that the disability at issue has increased in 
severity.  Rather, the increase in the rating is because the 
result of application of revised regulatory criteria to 
findings previously established (liberalizing issue).   A 40 
percent is clearly unwarranted, as ankylosis of the left 
shoulder is not shown.   

Right Thigh Shrapnel Injury

Muscle Group XV's functions include adduction of hip, flexion 
of hip and flexion of knee.  It includes the mesial thigh 
group muscles:  (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  A slight Muscle Group XV 
injury warrants a noncompensable rating; a moderate injury 
warrants a 10 percent rating; a moderately severe injury 
warrants a 20 percent rating; and a severe injury warrants a 
maximum 30 percent rating.  38 C.F.R. § 4.73, Code 5315 
(2006).

The evidence indicates that the veteran's right thigh wounds 
have completely healed and result in no functional loss.  No 
muscle loss has been shown.  There is no indication that the 
right thigh muscle injury meets any of the criteria of a 
severe injury as would be required for a 30 percent rating.

Specifically, the evidence both in service and after, does 
not show that the right thigh injuries involved through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There is no 
history of hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, or 
evidence of inability to keep up with work requirements.  
Objective findings do not include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area and 
muscles that swell and harden abnormally in contraction.  
While the veteran's attorney argues that there is involvement 
of MGs XIII and XIV rather than MG XV, there is no competent 
(medical) evidence suggesting this is so.  Notably, while 
representations submitted by the veteran's attorney appear to 
suggest (by inference) that the veteran sustained a through 
and through injury to the right thigh with entry wound in the 
anterior of the thigh and exit at the posterior of the thigh 
(in which case MGs XIII and XIV would likely be involved), 
the actual anatomical drawings of the injury made in service 
show only anterior/mesial scars (which the February 2004 VA 
examiner found non-painful and non-disabling).  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against assignment of a current rating in excess of 20 
percent for the veteran's residuals of right thigh shrapnel 
wounds.


ORDER

The appeal to establish CUE in a November 1969, rating 
decision in that it assigned a 20 percent rating for 
residuals of left shoulder shrapnel wounds is denied. 

The appeal to establish CUE in a November 1969, rating 
decision in that it assigned a 20 percent rating for 
residuals of right thigh shrapnel wounds is denied. 

A 30 percent combined increased rating is granted for the 
veteran's residuals of left shoulder shrapnel injuries, 
subject to the regulations governing payment of monetary 
awards.


A rating in excess of 20 percent for residuals of right thigh 
shrapnel wounds is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


